{¶ 74} I respectfully dissent from the majority's single finding of error in the trial court's valuation of the house and its equity as of 1993. The trial court's judgment entry determined at paragraph 23 that "as result of this transaction and Exhibit[s] 7, 9, 10 and 11 the parties believed that they had removed the existing equity in the property and given it to the wife's children so they stood in position of equality with regard to the premise as they went forward."
  {¶ 75} The issue here is whether there was some competent, credible evidence properly available to the trial court in making its determination that the fair market value was $140,000 as opposed to $158,000. See, e.g., Habbyshaw v. Habbyshaw
(Sept. 30, 1993), 11th Dist. No. 93-P-0006, 1993 WL 406577.
  {¶ 76} The record demonstrates that there was testimony by both parties that in 1993 they gave a $70,000 mortgage to the wife's children. There was testimony from both parties that shortly thereafter, they refinanced the property with a mortgage. The husband testified that he believed the value at that time was $140,000. Thus, there was some competent, credible evidence as to the value of the house in December 1993.
  {¶ 77} The figures relied upon by the majority were from appraisals made in 1992. For the majority to reach the conclusion that the $158,000 figure was the more accurate amount, it had to weigh the evidence and assess credibility. Cf. Debevec v.Debevec, 11th Dist. No. 2002-P-0126, 2004-Ohio-2927,2004 WL 1238609, at ¶ 25, (holding that when determining the value of property in a divorce proceeding, the trial court is in the best position to weigh the evidence and assess witness credibility). Instead, the majority should have limited itself to the simple determination of whether some competent, credible evidence existed to support the trial court's finding. Id. *Page 75 
  {¶ 78} The trial court's entry was supported by some competent, credible evidence, even though a different fact finder might have come to a different conclusion. See, e.g., White v. White, 4th Dist. No. 03CA11, 2003-Ohio-6316, 2003 WL 22781258, at ¶ 23. The trial court's conclusion was not inherently incorrect.
  {¶ 79} Thus, I would affirm as to the entire appeal.